Citation Nr: 1622076	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969, which includes service in the Republic of Vietnam.  He received the Purple Heart Medal.  He died in September 1986 and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The RO in Seattle, Washington currently has jurisdiction over the appellant's claim.


FINDINGS OF FACT

1.  The Veteran died in September 1986 and his death certificate lists the immediate cause of death as a brain tumor, due to or as a consequence of metastasis from unknown primary malignancy; status post pulmonary embolism is another significant condition which contributed to death but was not related to the underlying cause of death.

2.  The Veteran was exposed to herbicides in Vietnam during the Vietnam War era.
 
3.  The Veteran's fatal brain tumor was a metastasis of a primary lung cancer.     


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting the claim of service connection for the cause of the Veteran's death, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).  In addition, VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including lung cancer, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran died in September 1986.  At the time of his death, he was only service-connected for shrapnel wounds of the stomach.  His death certificate lists the immediate cause of his death as a brain tumor, due to or as a consequence of metastasis from unknown primary malignancy.  Status post pulmonary embolism is another significant condition which contributed to death, but was not related to the underlying cause of death.  There were no other conditions listed as contributing to the Veteran's death.

Service personnel records reflect that the Veteran served in Vietnam from at least March to November 1967.  As the Veteran served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicides, including Agent Orange.

Private treatment records dated from February to June 1986 reflect that the Veteran presented for medical treatment following a six week history of numbness of the left face, shoulder, and extremities, blurred vision, a roaring sound in his ears, nausea, and weakness.  He was lethargic and also experienced headaches.  A CT scan of the head revealed two ring-shaped enhancing lesions in the right frontal lobe and right cerebellar hemisphere and he was diagnosed as having a metastatic brain tumor.  In May 1986, he underwent a right frontal craniotomy with laser and microscrope removal of the tumor.  A pathology report, also dated in May 1986, reveals that the brain neoplasm represented a metastatic adenocarcinoma.  The pattern was nonspecific, but was "quite consistent with a lung primary."  The Veteran was discharged following the surgical procedure with a diagnosis of a metastatic brain tumor, which was found to be "an encapsulated tumor compatible with [cancer] of the lung."

With regard to cancer, "[p]resumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure."
VAOPGCPREC 18-97 (May 2, 1997); Darby, 10 Vet. App. at 246 (presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997); cert den., 522 U.S. 1151 (1998) (presumptive service connection refers to the primary cancer site and not a metastatic site).

In this case, the situation is the opposite of that indicated in the General Counsel opinion and the cases cited.  The above evidence reflects that the Veteran's fatal brain tumor was a metastasis of primary lung cancer, and there is no evidence to the contrary.  As the immediate cause of his death was a brain tumor, due to or as a consequence of metastasis from unknown primary malignancy, the medical evidence reflects that the fatal brain tumor was a metastasis of primary lung cancer, and the Veteran was exposed to herbicides in Vietnam, the principal cause of death is presumed related to service.  Entitlement to service connection for the cause of the Veteran's death is therefore warranted.
 

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


